DETAILED ACTION
Response filed on 5/3/3031 has been entered and made of record.
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1 and 16 are amended.
Claims 2-3, 12-13, 15, 17-18, 22-23, 27, and 29-32 remain canceled.
Claims 1, 4-11, 14, 16, 19-21, 24-26, 28 and 33-34 are pending for examination.
Response to arguments
Re: 35 U.S.C. § 112(b) rejection
In view of amendment to claims 1 and 16, 35 U.S.C. § 112(b) rejection is withdrawn.
Re: 35 U.S.C. § 103 rejections
Applicant’s arguments have been fully considered. Below are applicant’s arguments and examiner’s response to the arguments:
Applicant’s argument: Applicant’s main argument is the following:
Office has not shown that the cited references disclose or suggest at least 
a) “a ''first user equipment" that will "maintain a ... plurality of MCS tables for sidelink communication comprising a first MCS table that supports up to a first modulation order and a second MCS table that supports up to a second modulation order that is different from the first modulation order";
b) "select the first MCS table for a physical sidelink shared channel (PSSCH) from the plurality of MCS tables for sidelink communication"; and

 (pg. 10, Par. 2; Pg. 11, Par. 4; Pg. 12, Par. 3; Pg. 13, Par. 3;  Pg. 14, Par. 4 of applicant’s response filed on 5/3/2021)
To particularly point out with cited references, applicant argues
d) “Khoryaev discloses at paragraph [0176] that a UE may use a sidelink-specific
TBS/MCS table. However, Khoryaev does not state or imply that a UE maintains two or more MCS tables (Pg. 14, Par. 2).
e) “a TBS table is not an MCS table. Thus, paragraphs [0176] and [0177] of Khoryaev do not state or imply that the UE maintains two or more MCS tables (Pg. 11, Par. 4);
f) “Office has not shown that TS 36.213 discloses or an indication received suggests that "via a sidelink control channel" [from independent claim 21] "specifies whether a modulation order restriction is to be applied to the selected MCS table" as claimed in claim 34 (Pg. 15, Par. 4).

Examiner’s response: Examiner respectfully disagrees.
With respect to item a), examiner would like to point out that disclosure by Khoryaev, 
“In some embodiments, transport block sizes in an MCS/PRB allocation table may be scaled for usage with 64QAM V2V transmission formats or any other modulation including QPSK, 16QAM” ([0169]), and  
“a new TBS/MCS table entries may be introduced specifically for sidelink V2V communication” ([0175]),
may be combined for creation of a table from the existing table, the newly created table including 64 QAM for V2V transmission.

With respect to item b), examiner would like to point out that the disclosure by Khoryaev in [0175], “a new TBS/MCS table entries may be introduced specifically for sidelink V2V communication”, imply use of the second table for sidelink communication and therefore selection of the table for communication.
With respect to item c), disclosure by Khoryaev, [0169] “In some embodiments, control signaling may indicate usage of 64QAM” implies the indication of use of the table that includes 64QAM.
With respect to item d), applicant’s comment has been discussed in item a) above.
With respect to item e), examiner does not agree with applicant’s comment, “a TBS table is not an MCS table”. Examiner would like to point out that the disclosure in Khoryaev citing TBS/MCS table is not just a TBS table. The table includes both column for MCS and column for TBS. Khoryaev refers to the table in LTE rel. 14, as cited in [0169] and [0176].
  In the specification of the instant application itself, the table 1, which is imported from TS 36.213 also contains MCS and TBS index columns. TS 36.213 named the table as “Modulation, TBS index and redundancy version table”. Instant application specification renamed the table as “MCS table” with redundancy version column removed.
Applicant’s comment that Khoryaev does not maintain two tables has been discussed above in a).
With respect to item f), examiner does not disagree that TS 36.213 does not disclose or suggest an indication being received via a sidelink control channel specifying whether a modulation order restriction is to be applied to the selected MCS table. 
In the office action, examiner rejected respective claim element of claim 34 based on obviousness of combining the disclosures of TS 36.213 with that of Khoryaev and other prior arts. Disclosure by Khoryaev in [0169], “In some case, these techniques and/or others may enable usage of 64QAM modulation for V2V communication” and, “ In some embodiments, procedures for data resource element mapping and rate-matching may be used to increase robustness of using 64QAM modulation in LTE-V2V communication. In some embodiments, communication between LTE R14 and LTE R14+ UEs using 64QAM transmission format may be supported. In some embodiments, control signaling may indicate usage of 64QAM”, e.g. may be combined with provided table in 36.213 to achieve at the claimed invention by removing the restriction for the purpose of achieving robustness, e.g. as cited above.
As a general comment, the examiner would like to mention that Chen, which is an analogous art, discloses explicitly about maintaining two different MCS tables for communication between the base station and the user station, and passes the information about used MCS to the user equipment. A person of ordinary skill in the art may combine disclosure by Khoryaev about suggested MCS use and disclosure by Chen for communication between base station and user equipment and come up with the claimed invention for maintenance and use of two different tables and use for sidelink communication.








35 U.S.C. § 103 rejections are not withdrawn. The rejection that follows is unmodified from the last office action.

Claim Rejections - 35 USC § 103







In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-9, 14, 16, 19, 20, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev et al. (US 2020/0053675 A1), hereinafter “Khoryaev”, in view of Chen et al. (US 2015/0312071 A1), hereinafter “Chen”. 
Regarding claim 1, Khoryaev teaches, ‘a first user equipment’ (Khoryaev: Fig.3, user equipment 300) ‘for communication comprising: a memory; and a processor’ (Fig.3, block 305) ‘coupled to the memory’ (Fig.3 block 320),
the processor and the memory configured to:
‘maintain a plurality of modulation and coding scheme (MCS) tables for sidelink communication in the memory’ (implied by Khoryaev disclosure in  [0169], “In some embodiments, control signaling may indicate usage of 64QAM. In some embodiments, transport block sizes in an MCS/PRB allocation table may be scaled for usage with 64QAM V2V transmission formats or any other modulation including QPSK, 16QAM” and in [0176], lines 5-7, “a new TBS/MCS table entries may be introduced specifically for sidelink V2V communication”; [0176], lines 8-11, “In some embodiments, a TBS of a table (such as a TBS table for a legacy LTE protocol and/or other TBS table) may be scaled for usage”; the disclosures references to option for two tables, one for legacy devices not supporting 64 QAM for V2V communication and a second table that includes entries supporting 64 QAM, as disclosed in [0177], lines 8-11, “In some embodiments, the second system may be a non-legacy system. In some embodiments, the second system may be a system that supports 64QAM”), 
‘the plurality of MCS tables for sidelink communication comprising a first MCS table that supports up to a first modulation order and a second MCS table that supports up to a second modulation order that is different from the first modulation order’ (implied by the disclosure above regarding legacy devices not supporting 64 QAM, i.e. supporting only maximum 16 QAM and second system supporting 64 QAM);
select the first MCS table for a physical sidelink shared channel (PSSCH) from the plurality of MCS tables for sidelink communication (Khoryaev: Fig. 17 discloses the selection of either SCI R14, related to legacy devices and SCI R15, devices supporting 64 QAM, as disclosed above; e.g. 1710 communicates with 1730 using SCI R15 but communicates with 1735 using SCI R14).
Khoryaev teaches, “In order to remove this ambiguity, signaling (explicit or implicit) may be used. In case of explicit signaling, one or more reserved fields of SCI Format 1 may be used to indicate interpretation of MCS index to R15 UEs 102” ([0179], lines 16-20), but does not expressly teach, ‘send an indication of the first MCS table selected by the first user equipment to a second user equipment’. 
Chen, which is an analogous art, disclosing two different MCS tables for communication between the base station and the user station, in the same field of endeavor of passing the information about used MCS, discloses ‘send an indication of the first MCS table’ from the base station to the user equipment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Chen, regarding passing of table reference to the user equipment, with that of Khoryaev, for passing the MCS index and come up with the claimed invention.
The motivation of sending the reference table may be based on the search space to be used by the receiving device, as stated by Chen, “The method may include selecting a first MCS table based on the DCI being included in the common search space of the PDCCH frame and selecting a second MCS table based on the DCI being included in the UE-specific search space of the PDCCH frame” ([0006], lines 11-16).
Khoryaev teaches sending MCS index, as disclosed above, ‘via a sidelink control channel’ ([0104], lines 1-3, “In some embodiments, the UE 102 may transmit a physical sidelink control channel (PSCCH) that includes the SCI”; SCI is the sidelink control information )’. 

Khoryaev teaches, ‘communicate with the second user equipment via the PSSCH using the first MCS table’ (Fig. 9, step 940 discloses transmission of data through PSSCH; choice of MCS table is implied based on disclosures discussed above).

Regarding claim 4, combination of Khoryaev and Chen teaches, ‘the first user equipment of claim 1. 
Khoryaev teaches, ‘wherein: the first MCS table supports up to 16 quadrature amplitude modulation (QAM); and the second MCS table supports up to 64 QAM’ (discussed above in claim 1 regarding two tables, legacy table supporting up to 16 QAM and non-legacy table supporting up to 64 QAM).

Regarding claim 5, combination of Khoryaev and Chen teaches the first user equipment of claim 1. 
Combination of Khoryaev however does not expressly teach, ‘modulation order entries of the first MCS table for MCS index values of 18, 19, and 20 have a value of 4; and modulation order entries of the second MCS table for MCS index values of 18, 19, and 20 have a value of 6’. 
A person of ordinary skill in the art may consider a reduced version of table 305 in Chen, up to modulation index 20, as the first table and a reduced version of table 305, up to modulation index 20, as the second table. The reduced version of the tables as discussed will have modulation order of 4 for MCS index values 18, 19, and 20 for the first table and modulation order of 6 for MCS index values 18, 19, and 20 for the second table.
([0176], lines 7-11, “In some embodiments, a TBS table may be designed with a reduced TBS size. In some embodiments, a TBS of a table (such as a TBS table for a legacy LTE protocol and/or other TBS table) may be scaled for usage”).
The creation of the first table and the second table will serve the purpose of supporting modulation order of 4 (16 QAM) and 6 (64 QAM) respectively.

Regarding claim 6, combination of Khoryaev and Chen teaches the first user equipment of claim 1. 
Khoryaev teaches, ‘wherein the selection of the first MCS table comprises: determining a modulation order to be used for the communication; and selecting one of the plurality of MCS tables for sidelink communication based on the determined modulation order’ (implied by disclosure in Khoryaev, “In some embodiments, communication between LTE R14 and LTE R14+ UEs using 64QAM transmission format may be supported. In some embodiments, control signaling may indicate usage of 64QAM” ([0169], lines 11-14); If 64 QAM is supported, second table is used, otherwise first table is used as per disclosures discussed above in claim 1).

Regarding claim 7, combination of Khoryaev and Chen teaches the first user equipment of claim 1. 
Khoryaev teaches, ‘wherein the selection of the first MCS table comprises: determining whether 16 quadrature amplitude modulation (QAM) or 64 QAM is to be used for the communication; and selecting one of the plurality of MCS tables for sidelink communication based on the determination’ (implied by disclosure by Khoryaev in [0169] and discussed above in claim 1; selection of the table and the MCS index is based on whether support of 64QAM exists or not. When support does not exist, the first table supporting up to 6 QAM is to be used).

Regarding claim 8, combination of Kim and Chen teaches the first user equipment of claim 1. 
Combination of Kim and Chen however fails to expressly teach 'wherein the selection of the 
first MCS table is based on a code rate for the communication'.
	Though not expressly taught, the disclosure of code rate along with the modulation index in table 405 in Fig.4 of Chen implies the selection of selection of modulation index is based on the code rate because, an index corresponding to code rate higher than the selected code rate will be prohibited. (MCS index is related to the tables, as has been discussed earlier).

Regarding claim 9, combination of Kim and Chen teaches the first user equipment of claim 1. 
Combination of Kim and Chen however fails to expressly teach, ‘wherein the selection of the first MCS table is based on whether code rate for the communication is greater than or equal to a threshold code rate for a particular modulation order’.
Table 405 of Fig. 4 illustrates code rate versus modulation order. From the information provided in the table, it would have been obvious to one of ordinary skill in the art to choose MCS index for which code rate is greater than a predefined value or threshold. Two tables of claim 1 may have different greater than threshold code rates and therefore person of ordinary skill in the art will choose the table which will provide higher achievable code rate for a particular modulation order.

Regarding claim 14, combination of Khoryaev and Chen teaches the first user equipment of claim 1.
Khoryaev teaches, ‘wherein the communication is via PSSCH is a vehicle-to-anything data channel’ ([0123], lines 1-3, “In some embodiments, single and multiple transceiver UEs 102 may be used to provide V2X services on multiple sidelink CCs”).
Claim 16 is a method implemented by the apparatus of claim 1. Claim is rejected based on rejection of claim 1.
Claim 19 is rejected based on rejection of claim 6.
Claim 20 is rejected based on rejection of claim 8.

Regarding claim 33, combination of Kim and Chen teaches the first user equipment of claim 1.
combination of Kim and Chen teaches, ‘wherein the processor and the memory are further configured to: determine a modulation order for the communication with the apparatus second user equipment (discussed above in claim 1); 
determine a code rate limit for the modulation order (implied based on Table in Fig. 4 of Chen, providing code rate for different modulation orders and thus limit is illustrated in the table itself); 
determine whether a code rate for the communication is greater than or equal to the code rate limit, wherein the selection of the MCS table is based on the determination of whether the code rate for the communication is greater than or equal to the code rate limit’ (implied based on table in Fig. 4 of Chen discussed above; If a limit is set, it can be deducted from the table whether the code is greater than or equal to the code rate limit).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over combination of Khoryaev and Chen as applied to claim 1 above, and further in view of 3GPP TS 36.213 V14.2.0 (2017-03), hereinafter "TS36213".
Regarding claim 10, combination of Khoryaev and Chen teaches the first user equipment of claim 1. 
wherein the selection of the first MCS table is based on whether a code rate for the communication is greater than 0.931 for 16 quadrature amplitude modulation (QAM)’.
TS36213, in the same field of endeavor teaches, "The UE may skip decoding a transport block in
an initial transmission if the effective channel code rate is higher than 0.931" [TS36213: Sec. 7.1.7,
Pg.78, lines 14-15].
It would have been obvious before the effective filing date of the claimed invention to a person
having ordinary skill in the art to combine teaching of TS36213 with that of Khoryaev and Chen in situation when code rate becomes greater than 0.931, to select an MCS from a plurality of MCS tables as taught by claim 1, and use the MCS with higher modulation order, in to avoid reporting of unsuccessful decoding to higher layer (TS36213: Pg. 78, lines 16-17, "If the UE skips decoding, the physical layer indicates to higher layer that the transport block is not successfully decoded") and continue communication by using higher order modulation that will bring the effective code rate down and below 0.931.
Regarding claim 11, combination of Khoryaev and Chen teaches the first user equipment of claim 1. 
Combination of Khoryaev and Chen however fails to expressly teach, ‘wherein the selection of the first MCS table comprises: determining that a code rate for the communication IS greater than O. 931 for 16 quadrature amplitude modulation (QAM); and selecting a 64 QAM MCS table as a result of the determination’.
In the same field of endeavor TS36213, as seen in claim 10, teaches the threshold of code rate at
0.931 and avoid code rate above this value. As explained in claim 10, use of higher order modulation will
bring the code rate down and the obvious solution is to go for higher order modulation than 16QAM, i.e.
selecting 64QAM, if the code rate is above 0.931; code rate calculation is done using standard formulas

It would have been obvious before the effective filing date of the claimed invention to a person
having ordinary skill in the art to combine teaching of TS36213 with than of Kim and Chen with the same
motivation as in claim 10, i.e. to avoid reporting of unsuccessful decoding to higher layer (TS36213:
Pg.78, lines 16-17 "If the UE skips decoding, the physical layer indicates to higher layer that the transport block is not successfully decoded") and continue communication by using higher order modulation, that will bring the effective code rate down and below 0.931.






Claims 21, 24-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over combination of Khoryaev and Chen as applied to claim 1 above, and further in view of Ye et al. (US 2020/0163156 A1), hereinafter “Ye”.
Regarding claim 21, combination of Khoryaev and Chen teaches, ‘a first user equipment for communication comprising:
a memory; and a processor coupled to the memory, the processor and the memory configured to: maintain a plurality of modulation and coding scheme (MCS) tables for sidelink communication in the memory, the plurality of MCS tables for sidelink communication comprising a first MCS table that supports up to a first modulation order and a second MCS table that supports up to a second modulation order that is different from the first modulation order’ (discussed above in claim 1);
Khoryaev or Chen however does not expressly teach, ‘receive an indication of an MCS table selected by a second user equipment for a physical sidelink shared channel (PSSCH) from the second user equipment via a sidelink control channel’.
Ye, an analogous art, teaching enhanced machine type communications, disclose, in the same field of endeavor teaching base station receiving an indication , “The UE can comprise one or more processors configured to encode, at the UE, a UE capability message for transmission to a next generation node B (gNB) or an evolved Node B ( eNB), wherein the UE capability message includes a capability to support communication using a modulation and coding scheme (MCS) that includes 64 quadrature amplitude modulation (QAM)” ([0047], lines 3-9).
A person of ordinary skill in the art may combine teaching of Ye and modify it to be used for sidelink communication between user equipments and send a capability information from the second user equipment to the first user equipment and come up with the claimed invention.
The motivation to receive the capability information is for the first user equipment to use the MCS scheme which are supported by both first user equipment and the second user equipment.
Combination of Khoryaev and Chen teaches, ‘retrieve the selected MCS table from the plurality of MCS tables for sidelink communication maintained in the memory’ (discussed in claim 1). 
Claim element, ‘wherein the retrieval is based on the indication’ (implied by the disclosure by Ye combined with modification by a person of ordinary skill, as discussed above).
Combination of Khoryaev and Chen teaches, ‘communicate with the second user equipment via the PSSCH using the selected MCS table’ (discussed above in claim 1).
Claim 24 is rejected based on rejection of claim 4 and claim 21.
Claim 25 is rejected based on rejection of claim 5 and claim 21.
Claim 26 is rejected based on rejection of claim 14 and claim 21.
Regarding claim 28, it is a method implemented by the apparatus of claim 21. Claim is rejected based on rejection of claim 21.








Claim 34 is  rejected under 35 U.S.C. 103 as being unpatentable over combination of Khoryaev, Chen and Ye as applied to claim 21 above, and further in view of TS36213.
Regarding claim 34, combination of Khoryaev, Chen and Ye teaches, ‘the first user equipment of claim 21’. 

TS36213, in § 14.1.1 discloses, 

    PNG
    media_image1.png
    60
    708
    media_image1.png
    Greyscale

Modulation order 4 refers to 16 QAM and table 8.6.1-1 has maximum Q’m   value of 6. If the user equipment does not have restriction using the value 6, it will use it for better data rate. Therefore it is up to the user equipment capability to use the restriction above or not. 
A person of ordinary skill in the art before the effective filing date of the claimed invention may combine information in TS36213 with that of Khoryaev, Chen and Ye to make decision on whether to apply modulation order restriction based on user equipment capability and with a motivation of achieving higher date rate.
Combination of Khoryaev and Chan teaches, ‘use the selected MCS table for the communication according to the determination of whether to apply the modulation order restriction’ (discussed above in claim 1)
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895.  The examiner can normally be reached on Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462                                                                                                                                                                                                        
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462